July 26, 1920 The opinion of the Court was delivered by
This is an action to foreclose certain mortgages, to secure the payment of a promissory note for the purchase money of a certain moving picture outfit.
The only questions involved are of fact, which we do not deem it necessary to discuss at length.
In his decree, his Honor, the Circuit Judge, says: "I find the master was right in allowing the defendant credit on the purchase money for the lien, such as the rent, Brown mortgage and taxes, but he should also have allowed him credit for the T.H. Andrews mortgage." The credit for the Andrews mortgage amounted to $500; and there was error in allowing it.
The judgment of the Circuit Court is affirmed, except in so far as it allowed the said credit, and in that respect it is reversed.
Modified.